FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           January 11, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 18-5008
                                                   (D.C. No. 4:17-CR-00111-CVE-1)
 ISOM ROGERS,                                                 (N.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before McHUGH, BALDOCK, and O’BRIEN, Circuit Judges.
                  _________________________________


      Isom Rogers violated a mandatory condition of his supervised release (not to

commit any further federal, state, or local crimes) when he assaulted a woman with

whom he was romantically involved. Based on this violation, the district judge1


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      1
         Rogers was convicted and sentenced in the United States District Court for
the Northern District of Iowa, and the Eighth Circuit affirmed his sentence; however,
jurisdiction over his supervised release was transferred to the Northern District of
Oklahoma in October 2017.
revoked his supervised release and sentenced him to 24 months in prison. Rogers

now appeals from that revocation and sentence. Exercising jurisdiction under

18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, we affirm.

                                 I.     Background

      In 2010, Rogers pleaded guilty to two counts of bank fraud. The judge

“discuss[ed] at length his unusually violent criminal history” and imposed 120

months’ imprisonment, an upward variance from the advisory Guidelines range. See

United States v. Rogers, 415 F. App’x 752, 753 (8th Cir. 2011) (affirming the

sentence). In 2014, after serving the custodial portion of his sentence, Rogers

embarked upon his 5-year term of supervised release.

      In November 2017, the probation office petitioned the district court to revoke

Rogers’ supervised release, citing the following violations of his conditions of

supervision:

           Mandatory Condition No. 1 (“The defendant shall not commit another
            federal, state, or local crime.”);

           Standard Condition No. 1 (“The defendant shall not leave the judicial
            district without the permission of the court or probation officer.”);

           Standard Condition No. 3 (“The defendant shall answer truthfully all
            inquiries by the probation officer and follow the instructions of the
            probation officer.”);

           Special Condition No. 3 (“The defendant must pay any financial penalty
            that is imposed by this judgment.”);

           Standard Condition No. 7 (“The defendant . . . shall not purchase,
            possess, use, distribute, or administer any controlled substance or any
            paraphernalia related to any controlled substance, except as prescribed
            by a physician.”); and

                                           2
           Standard Condition No. 11 (“The defendant shall notify the probation
            officer within 72 hours of being arrested or questioned by a law
            enforcement officer.”).

R., Vol. I at 8-9. Upon his arrest, Rogers insisted he did not violate the mandatory

condition but stipulated to the remaining violations and waived his right to a

revocation hearing on them. This appeal centers on the district court’s finding that

Rogers violated the mandatory condition, as well as the substantive reasonableness of

the ensuing sentence.

      According to the government, Rogers “physically assaulted Tiffany Rochelle

Clary, a romantic partner, by jumping on top of her, pressing her face into a pillow,

choking her, and forcefully dragging her by her hair” on May 2, 2016, in violation of

Oklahoma Statute Title 21, § 644.1. R., Vol. I at 8. Focusing on this incident during

a two-day revocation hearing on November 17 and 30, 2017, the district court found

by a preponderance of the evidence that Rogers violated the mandatory condition by

assaulting Clary (the petition to revoke was based on allegations of assault and

domestic abuse). The advisory Guidelines range for this violation was 12 to 18

months, but at the sentencing hearing on January 25, 2018, the district judge

concluded a longer sentence was warranted. Noting Rogers’ “dangerous pattern of

violence” since age 12, she sentenced him to 24 months’ imprisonment. R., Vol. II at

104. Rogers filed this timely appeal.

                                   II.    Analysis

      Rogers asserts: (1) the finding of a violation of the mandatory condition was

error, given Clary’s lack of credibility; and (2) the 24-month sentence was not

                                           3
substantively reasonable. As explained below, he has not overcome the highly

deferential standard of review applicable to sentencing decisions.

       A. Violation of Mandatory Condition

       A court may “revoke a term of supervised release[] and require the defendant

to serve in prison all or part of the term of supervised release . . . if the court . . .

finds by a preponderance of the evidence that the defendant violated a condition of

supervised release.” 18 U.S.C. § 3583(e)(3). One mandatory condition of supervised

release is “that the defendant not commit another Federal, State, or local crime during

the term of supervision.” § 3583(d). “A violation of this condition may be charged

whether or not the defendant has been the subject of a separate federal, state, or local

prosecution for such conduct.” U.S. Sentencing Guidelines Manual § 7B1.1 cmt. n.1

(U.S. Sentencing Comm’n); see, e.g., United States v. Fleming, 9 F.3d 1253, 1254

(7th Cir. 1993) (“A conviction is not a prerequisite to the revocation of probation.”)

(per curiam). The failure to follow a court-imposed condition of supervised release is

a “breach of trust,” which is punishable as a separate wrong. United States v. Porter,

905 F.3d 1175, 1180-81 & n.3 (10th Cir. 2018) (citing USSG Ch. 7, Pt. A(3)(b)).

       Michael Woolridge, a probation officer, testified on the first day of the

revocation hearing. To substantiate the government’s assault allegations, he

referenced his interview of Clary and her handwritten victim statement dated

November 14, 2017. He also referenced Oklahoma state court records, including the

citizen’s police report Clary filed when she sought a protective order in 2016 and the

protective order itself. Additionally, he discussed other violent incidents involving

                                              4
Rogers, including two which resulted in women obtaining protective orders against

him in 2015 and 2017. Even so, Woolridge acknowledged a discrepancy in Clary’s

account as to the date of the incident, her failure to appear at the final hearing on the

protective order, and her own past legal troubles and expunged conviction. Because

the assault allegations hinged on the victim’s credibility,2 the district court continued

the revocation hearing to evaluate Clary personally, as part of “the totality of the

circumstances.” R., Vol. II at 33. Clary testified on the second day.

      Citing Clary’s credible testimony and circumstantial evidence presented during

the revocation hearing, the judge found by a preponderance of the evidence “that

Mr. Rogers did commit a state crime” by assaulting Clary. Id. at 88. She specifically

noted “a history of almost identical behavior” (such as “choking, dragging by the

hair, making threats, and calling names”). Id. at 87-88. The presentence report in

Iowa detailed three separate instances of such behavior, and Woolridge testified

about the behavior after reviewing protective orders in police records for those cases.

      Rogers now argues the evidence was insufficient considering Clary’s

testimony, which had too many “holes” and was not credible. See Aplt. Opening Br.

at 24. He also faults the judge for considering Woolridge’s testimony about similar


      2
        This Circuit used to apply a “reliability test” to determine whether hearsay
evidence could be considered at a revocation hearing, allowing “the admission of
hearsay evidence without a showing of cause for the declarant’s absence if the
evidence [was] sufficiently reliable.” United States v. Jones, 818 F.3d 1091, 1098
(10th Cir. 2016). But we now follow a “balancing test” to determine whether a
witness should appear, balancing the accused’s confrontation rights against the
government’s good cause for not producing a witness. Id.

                                            5
assaults. See id. at 25 (“It is obvious that Woolridge’s testimony regarding similar

matters, which were not listed as violations, played a large part in influencing the

district court. Such bootstrapping was error.”).

      “We review the district court’s decision to revoke supervised release for abuse

of discretion.” United States v. Jones, 818 F.3d 1091, 1097 (10th Cir. 2017) (internal

quotation marks omitted). An abuse of discretion occurs when a district court “relies

on an incorrect conclusion of law or a clearly erroneous finding of fact.” United

States v. Battle, 706 F.3d 1313, 1317 (10th Cir. 2013). A factual finding is clearly

erroneous if the record does not support it “or if, after reviewing all of the evidence,

we are left with the definite and firm conviction that a mistake has been made.”

United States v. Hernandez, 847 F.3d 1257, 1263 (10th Cir. 2017) (internal quotation

marks omitted).

      This standard requires “substantial deference” to district courts. United States

v. Friedman, 554 F.3d 1301, 1307 (10th Cir. 2009) (internal quotation marks

omitted). Such deference extends both to a district court’s factual findings and to “its

determinations of the weight to be afforded to such findings.” United States v.

Smart, 518 F.3d 800, 808 (10th Cir. 2008). The sentencing judge has a unique

perspective because he is able to “see[] and hear[] the evidence,” “make[] credibility

determinations,” “gain[] insights not conveyed by the record,” and obtain “full

knowledge of the facts.” Gall v. United States, 552 U.S. 38, 51 (2007) (internal

quotation marks omitted). The judge also “has access to, and greater familiarity with,

the individual case and the individual defendant.” Id. (internal quotation marks

                                            6
omitted). Furthermore, “district courts have an institutional advantage over appellate

courts” when it comes to sentencing determinations because they resolve more

Guidelines cases. Id. at 52 (alterations and internal quotation marks omitted).

      After a careful review of the transcripts from the revocation and sentencing

hearings, we conclude the evidence showed a violation of the mandatory condition of

supervised release—committing no further crimes. The judge carefully explained

and supported her finding; there was no abuse of discretion.

      B. Substantive Reasonableness

      Rogers also challenges his 24-month sentence as substantively unreasonable,

again questioning Clary’s credibility. The deferential abuse-of-discretion standard

applies to review of the substantive reasonableness of a sentence too. See United

States v. Gordon, 710 F.3d 1124, 1160 (10th Cir. 2013).

      We will not reverse a sentence following revocation of supervised release if

the record establishes the sentence is “reasoned and reasonable.” United States v.

Contreras-Martinez, 409 F.3d 1236, 1241 (10th Cir. 2005) (internal quotation marks

omitted). “A ‘reasoned’ sentence is one that is procedurally reasonable; and a

‘reasonable’ sentence is one that is substantively reasonable.” Id. (alterations and

internal quotation marks omitted). United States v. Vigil, 696 F.3d 997, 1001

(10th Cir. 2012) (internal quotation marks omitted). Procedural reasonableness

focuses on “whether the district court committed any error in calculating or

explaining the sentence.” Friedman, 554 F.3d at 1307. “Substantive reasonableness

involves whether the length of the sentence is reasonable given all the circumstances

                                           7
of the case in light of the factors set forth in 18 U.S.C. § 3553(a).” United States v.

Conlan, 500 F.3d 1167, 1169 (10th Cir. 2007). Rogers questions the latter.

      We will not reweigh the relevant factors on appeal because “[t]he sentencing

judge is in a superior position to find facts and judge their import under § 3553(a).”

Gall, 552 U.S. at 51 (internal quotation marks omitted). “That we might reasonably

have concluded a different sentence was appropriate is insufficient to justify reversal

of the district court.” Friedman, 554 F.3d at 1307-08 (alterations and internal

quotation marks omitted). After all, the facts and law often “fairly support” a range

of possible outcomes. United States v. McComb, 519 F.3d 1049, 1053 (10th Cir.

2007). If the sentence imposed “falls within the realm of these rationally available

choices,” we defer to the district court. Id.

      Because Rogers committed a class B felony, the statutory maximum for

violating a condition of supervised release is three years. 18 U.S.C. § 3583(e)(3).

With a criminal history category of IV, his advisory Guidelines range was 12 to 18

months. Supp. R., Vol. II at 43; see also USSG § 7B1.4(a) and (b)(3). Rogers

complains about the upward variance (24 months), despite acknowledging a trial

judge’s superior ability to assess the facts and weigh the § 3553(a) factors. See Aplt.

Opening Br. at 26-27 (“Appellant acknowledges that the district court was in a

superior position to find facts and judge their import under § 3553(a) in this case, and

since the district court saw and heard the evidence, and made credibility

determinations, that it had full knowledge of the facts and gained insights not

conveyed by the record.” (citing Gall, 552 U.S. at 51)).

                                            8
      The sentence and upward variance are substantively reasonable. Though

above the Guidelines range, the 24-month sentence is within the statutory maximum.

The judge justified the sentence by applying the § 3553(a) factors. She carefully

considered the nature and circumstances of the violations, as well as Rogers’ history

and characteristics. In addition, she identified “sufficiently compelling”

justifications for an upward variance, Gall, 552 U.S. at 50. She discussed Rogers’

“violent behavior” and “pattern of violence,” which began at age 12 and “has

continued during his terms of supervised release.” R., Vol. II at 103-04. She then

explained why her evaluation of the relevant factors “separate[s] [Rogers] from the

mine run of similarly situated defendants,” warranting an upward variance:

             The violations for which the defendant appears today reflect not
      only his unwillingness to comply with the conditions of release but also
      his refusal to rehabilitate from his severe and disturbing pattern of abuse
      towards women.
             The abuse inflicted by defendant while under post-conviction
      supervision is of great concern to the court and is consistent with and
      repetitive of the violence perpetrated by the defendant against others in
      the past despite the efforts of the probation office to monitor him and
      provide mental health treatment to assist with rehabilitation.
             Defendant’s criminal history, combined with the violation of
      supervised release [condition] number 1, represent the dangerous pattern
      of violence in which the defendant has engaged throughout most of his
      life and reflects his propensity for violence in the future and his
      continued danger to the public.

Id. at 104-05. Against this backdrop, the sentence imposed certainly “falls within the

realm of . . . rationally available choices.” See McComb, 519 F.3d at 1053.




                                           9
                                    III.   Conclusion

         We affirm the revocation and the resulting sentence imposed by the district

court.


                                             Entered for the Court

                                             Terrence L. O’Brien
                                             Circuit Judge




                                            10